Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 10, 14, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2008/014367-A1, hereinafter WO’367.
Regarding claim 1, WO’367 discloses a cutting insert 12’ of a rotary drill tool for cutting metal (See Figure 6) comprising: a head and a neck 42 extending along a longitudinal axis, the head having an axially forward facing cutting region 68 (See Figure 8c) and the neck 42 having an axially rearward facing mount region (Note: the proximal surface of the neck 42), wherein at least the neck 42 is arranged to be releasably mountable within a jaw 52’ of a support body 14’, the head having generally axially rearward facing axial support surfaces 44 projecting radially outward from the neck 42 for abutment with corresponding axial support surfaces 32 of the support body 14 wherein the head is formed by a pair of generally diametrically opposed lobes projecting radially outward from the axis (See Figure Below); and at least one radial projection 48’ extending from a radially inner surface 53’ or region of the head and positioned in a circumferential direction between the lobes (See Figure Below).  

    PNG
    media_image1.png
    496
    693
    media_image1.png
    Greyscale


Regarding claim 2, WO’367 discloses wherein at least a part of the at least one radial projection 48’ has a width in the axial direction that is less than an axial length of the head between an axially forwardmost tip of the cutting region and an axially rearwardmost part or edge of the axial support surfaces 44 (See Figure 8a).  
Regarding claim 4, WO’367 discloses wherein the at least one radial projection 48’ includes at least two generally diametrically opposite first radial projections formed as ribs (See Figures 6-8) each having a length extending in a circumferential direction and being arranged to be seated within a channel 40’ of the support body 14’ to axially secure the insert at the support body (See Figure 6).  
Regarding claim 6, WO’367 discloses wherein the at least one radial projection 48’ extends radially outward from a radially outward facing locating surface 53’ that extends axially between the projection 48’ and the axially forward facing cutting region 68 (See Figure 8a).
Regarding claim 10, WO’367 discloses the neck42 of the insert is part cylindrical and defined by at least one curved radially outer surface (See Figure 8b) that is devoid of any radially outward projection at an axial position below the head of the insert (Note: the neck 42 does not have any radial projections) (See Figures 8a-8d).  
Regarding claim 14, WO’367 discloses a rotary drill tool (See Figure 6) for cutting metal comprising: an insert as claimed in claim 1; and a support body 14’ extending along the longitudinal axis and terminated at an axially forward end by at least two axially extending arms 36 (See Figure 6), the arms 36 being spaced apart about the axis so as to define the jaw, each arm 36 having a shoulder (Note: the intersection of the surfaces 38’ and 32) presenting a generally axially forward facing axial support surface 32 (See Figure 6), the insert 12’ being releasably mountable within the jaw between the arms 36 such that the axial support surfaces 44 of the insert 12’ and the support body 14’ are configured for abutment with one another respectively and each of the arms 36 at a radially inner surface including a recess 40’ configured to receive respectively the at least one radial projection 48’ of the insert to axially retain the insert 12’ at the support body 14’ (See Figure 6).  
Regarding claim 15, WO’367 discloses wherein the at least one radial projection 48’ includes at least two generally diametrically opposite first radial projections (See Figures 8a-8d) formed as ribs 48’ each having a length extending in a circumferential direction and being arranged to be seated within a channel 40’ of the support body 14’ to axially secure the insert 12’ at the support body 14’, the recess of each of the arms including a channel 40’ having a length extending in a circumferential direction and positioned axially at or forward of the shoulder of each arm 36 configured to receive respectively the ribs of the insert (See Figured 6 and 7).  
Regarding claim 16, WO’367 discloses wherein a region 34 of the jaw of the support body 14’ arranged to receive the neck 42 of the insert is part cylindrical and is defined by at least one curved radially inner surface that is devoid of any radially inward projection (See Figure 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 7, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2008/014367-A1, hereinafter WO’367.
Regarding claim 3, WO’367 discloses the cutting insert of claim 2 as set forth above.  WO’367 further discloses wherein the width of the at least one projection is smaller than the axial length of the head.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the width of the part of the projection to be in the range of 2 to 30%; 2 to 20%; 5 to 20%; 5 to 15% or 7 to 15% of the axial length of the head since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the width of the part in order to provide the projection with enough strength to properly hold the cutting insert in the jaws of the support body.
Regarding claim 5, WO’367 discloses the cutting insert of claim 4 as set forth above.  WO’367 further discloses wherein the ribs 48’ have an angular length in the circumferential direction between the lobes (See Figure 8C).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the angular length of the rib in the circumferential direction to be in the range of 2 to 85°; 2 to 80°; 5 to 80°; 5 to 70°; 5 to 60°; 10 to 60°; 20 to 60°; 30 to 60° or 40 to 50° since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, one of ordinary skill in the art would modify the angular length of the ribs in order to securely mount the cutting insert to the jaws of the support body.  
Regarding claim 7, WO’367 discloses the cutting insert of claim 1 as set forth above.  WO’367 discloses a second embodiment (See Figure 9) wherein a radial projection 148 is located in an axial direction closer to an axial support surface 144 than an axially forward facing cutting region (See Figure 9).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the embodiment of Figure 6, in view of the embodiment of Figure 9, such that the at least one radial projection is located in an axial direction closer to the axial support surfaces than the axial forward facing cutting region as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 8, WO’367 discloses the cutting insert of claim 7 as set forth above.  WO’367 discloses a second embodiment (See Figure 9) wherein the at least one radial projection 148 is located in the axial direction within an axially rearward 30% of the axial length of the head between an axially forwardmost tip of the cutting region and an axially rearwardmost part or edge of the axial support surfaces 144 (See Figure 9).  It would have obvious to a person of ordinary skill in the art at the time the invention was made to modify the embodiment of Figure 6, in view of the embodiment of Figure 9, such that the at least one radial projection is located in the axial direction within an axial rearward 30% of the axial length of the head between an axially forwardmost tip of the cutting region and an axially rearwardmost part or edge of the axial support surfaces as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.
Regarding claim 17, WO’367 discloses the cutting insert of claim 6 as set forth above.  WO’367 further discloses wherein the projection 48’ has a radial depth that may be expressed as a quotient of a radius of a radially outermost surface of the projection 48’ and a radius of the locating surface 53’ (See Figure 6).  It would have been obvious to a person of ordinary skill in the art to modify the radial depth to be in the range of 1.02 to 1.5; 1.025 to 1.5; 1.02 to 1.4; 1.025 to 1.4 or 1.05 to 1.3 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, one of ordinary skill in the art would modify the radial depth of the projection in order to securely mount the cutting insert to the support body.

Claim(s) 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2008/014367-A1, hereinafter WO’367, in view of Ruy Frota de Souza (US 7,625,161).  
Regarding claim 11, WO’367 discloses the cutting insert of claim 1 as set forth above.  WO’367 does not disclose wherein each said support surfaces include a first decline orientation aligned relative to a plane perpendicular to the longitudinal axis, such that a radially outer region of each said support surface is axially rearward relative to a radially inner region of each said support surface.  Ruy Frota de Souza discloses a cutting insert 14 (See Figure 7) having support surfaces 38’ (See Figure 8) having a first decline orientation (Note: the angle of the support surface 38” formed on the left side of Figure 8) aligned relative to a plane perpendicular to the longitudinal axis, such that a radially outer region of each said support surface 38’ is axially rearward relative to a radially inner region of each said support surface.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’367, in view of Ruy Frota de Souza such that the support surfaces include a first decline orientation in order to more securely clamp the cutting insert to the support body. 
Regarding claim 12, WO’367 discloses the cutting insert of claim 11 as set forth above.  Ruy Frota de Souza further disclose a cutting insert 14 (See Figure 7) having a second decline orientation (Note: the angle of the support surface 38’ formed on the right side of Figure 8) being additional to the first decline orientation and aligned to extend in a circumferential direction relative to the plane perpendicular to the longitudinal axis (See Figure 8). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’367, in view of Ruy Frota de Souza such that the support surfaces include a second decline orientation in order to more securely clamp the cutting insert to the support body.
Regarding claim 13, WO’367 discloses the cutting insert of claim 12 as set forth above.  Ruy Frota de Souza further disclose wherein the second decline orientation (Note: the angle of the support surface 38’ formed on the right side of Figure 8) extends such that a lead region or edge of each said support surface 38’ in a rotational direction of the insert is positioned axially rearward relative to a trailing region or edge of each said support surface 38’ in a rotational direction of the insert 14 (See Figure 8).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’367, in view of Ruy Frota de Souza such that the second decline orientation extends such that a lead region or edge of each said support surface in a rotational direction of the insert is positioned axially rearward relative to a trailing region or edge of each said support surface in a rotational direction of the insert such that the support surfaces include a second decline orientation in order to more securely clamp the cutting insert to the support body.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722